     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1060 Page 1 of 9



1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT
7                                  SOUTHERN DISTRICT OF CALIFORNIA
8
9     TODD A. WHYNAUGHT,                                             Case No.: 16cv01574 JAH-NLS
10                                                  Plaintiff,
                                                                     ORDER DENYING PLAINTIFF’S
11    v.                                                             MOTION FOR SUMMARY
                                                                     JUDGMENTAND GRANTING IN
12    CAROLYN W. COLVIN, Commissioner
                                                                     DEFENDANT’S CROSS-MOTION
      of Social Security,
13                                                                   FOR SUMMARY JUDGMENT
                                              Defendant.             [Doc. Nos. 14, 15]
14
15
16
17                                                  INTRODUCTION
18              Plaintiff seeks review of the Social Security Commissioner’s final decision denying
19    benefits. After a thorough review of the parties’ submissions and for the reasons set forth
20    below, the Court DENIES Plaintiff’s motion for summary judgment and GRANTS
21    Defendant’s cross-motion for summary judgment.
22                                                   BACKGROUND
23              Plaintiff was born on December 21, 1961 and was 52 years of age at the time of the
24    hearing before the Administrative Law Judge (“ALJ”). AR1 at 40, 176. He initially alleged
25    he had been unable to work since November 1, 2006, as a result of a disabling condition
26
27
28    1
          AR refers to the administrative record.

                                                                 1
                                                                                           16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1061 Page 2 of 9



1     but amended the onset date to January 16, 2012 at the hearing. Id. at 56, 176. He filed an
2     application for benefits on January 17, 2012 and an application for supplement security
3     income on January 19, 2012. Id. at 175, 185. The Commissioner denied the claims on
4     August 9, 2012 and denied the claims again upon reconsideration. Id. at 74 – 111. Plaintiff
5     requested a hearing and testified at the hearing on July 17, 2014. Id. at 37, 132. The ALJ
6     issued an unfavorable decision on September 25, 2014. Id. at 21. Plaintiff filed a request
7     for review of the ALJ’s decision and the Appeals Council denied the request. Id. at 1, 15.
8           Plaintiff, appearing through counsel, filed a complaint seeking review of the
9     Commissioner’s final decision denying benefits on June 21, 2016. See Doc. No. 1.
10    Defendant filed an answer and the administrative record on June 30, 2016. See Doc. Nos.
11    11, 12.
12          Thereafter, Plaintiff filed the pending motion for summary judgment and Defendant
13    filed an opposition and cross-motion for summary judgment. See Doc. Nos. 14, 15, 16.
14    Plaintiff filed a reply. See Doc. No. 17.
15                                          DISCUSSION
16    I. Legal Standards
17    A. Qualifying for Disability Benefits
18          To qualify for disability benefits under the Act, an applicant must show that: (1) he
19    suffers from a medically determinable impairment that can be expected to result in death
20    or that has lasted or can be expected to last for a continuous period of not less than twelve
21    months; and (2) the impairment renders the applicant incapable of performing the work
22    that he previously performed or any other substantially gainful employment that exists in
23    the national economy. See 42 U.S.C. § 423(d)(1)(A), 2(A). An applicant must meet both
24    requirements to be “disabled.” Id.
25          The Secretary of the Social Security Administration has established a five-step
26    sequential evaluation process for determining whether a person is disabled. 20 C.F.R. §§
27    404.1520, 416.920. Step one determines whether the claimant is engaged in “substantial
28    gainful activity.” If he is, disability benefits are denied. 20 C.F.R. §§ 404.1520(b),

                                                    2
                                                                                  16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1062 Page 3 of 9



1     416.920(b). If he is not, the decision maker proceeds to step two, which determines
2     whether the claimant has a medically severe impairment or combination of impairments.
3     If the claimant does not have a severe impairment or combination of impairments, the
4     disability claim is denied. 20 C.F.R. §§ 404.1520(c), 416.920(c). If the impairment is
5     severe, the evaluation proceeds to the third step, which determines whether the impairment
6     is equivalent to one of a number of listed impairments that the Secretary acknowledges are
7     so severe as to preclude substantial gainful activity. 20 C.F.R. §§ 404.1520(d); 20 C.F.R.
8     Part 404 Appendix 1 to Subpart P. If the impairment meets or equals one of the listed
9     impairments, the claimant is conclusively presumed to be disabled. If a condition “falls
10    short of the [listing] criterion” a multiple factor analysis is appropriate. Celaya v. Halter,
11    332 F.3d 1177, 1181 (9th Cir. 2003). Of such analysis, “the Secretary shall consider the
12    combined effect of all the individual’s impairments without regard to whether any such
13    impairment, if considered separately, would be of such severity.” Id. at 1182 (quoting 42
14    U.S.C. § 423(d)(2)(B)). If the impairment is not one that is conclusively presumed to be
15    disabling, the evaluation proceeds to the fourth step, which determines whether the
16    impairment prevents the claimant from performing work she has performed in the past. If
17    the claimant cannot perform his previous work, the fifth and final step of the process
18    determines whether he is able to perform other work in the national economy considering
19    his age, education, and work experience. The claimant is entitled to disability benefits only
20    if he is not able to perform other work. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).
21    B. Judicial Review of an ALJ’s Decision
22          Section 405(g) of the Act allows unsuccessful applicants to seek judicial review of
23    a final agency decision of the Commissioner. 42 U.S.C. § 405(g). The scope of judicial
24    review is limited. The Commissioner’s denial of benefits “will be disturbed only if it is
25    not supported by substantial evidence or is based on legal error.” Brawner v. Secretary of
26    Health and Human Servs., 839 F.2d 432, 433 (9th Cir. 1988) (citing Green v. Heckler, 803
27    F.2d 528, 529 (9th Cir. 1986)).
28

                                                    3
                                                                                   16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1063 Page 4 of 9



1           Substantial evidence means “more than a mere scintilla” but less than a
2     preponderance. Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (citation omitted).
3     “[I]t is such relevant evidence as a reasonable mind might accept as adequate to support a
4     conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). The
5     Court must consider the record as a whole, weighing both the evidence that supports and
6     detracts from the Commissioner’s conclusions. Desrosiers v. Secretary of Health &
7     Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citing Jones v. Heckler, 760 F.2d 993,
8     995 (9th Cir. 1985)). If the evidence supports more than one rational interpretation, the
9     Court must uphold the ALJ’s decision. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)
10    (citing Allen v. Secretary of Health and Human Servs., 726 F.2d 1470, 1473 (9th Cir.
11    1984)). When the evidence is inconclusive, “questions of credibility and resolution of
12    conflicts in the testimony are functions solely of the Secretary.” Sample v. Schweiker, 694
13    F.2d 639, 642 (9th Cir. 1982).
14          However, even if the reviewing court finds that substantial evidence supports the
15    ALJ’s conclusions, the Court must set aside the decision if the ALJ failed to apply the
16    proper legal standards in weighing the evidence and reaching a decision. See Benitez v.
17    Califano, 573 F.2d 653, 655 (9th Cir. 1978). Section 405(g) permits a court to enter a
18    judgment affirming, modifying, or reversing the Commissioner’s decision. 42 U.S.C. §
19    405(g). The reviewing court may also remand the matter to the Social Security
20    Administrator for further proceedings. Id. “If additional proceedings can remedy defects
21    in the original administrative proceeding, a social security case should be remanded.”
22    Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir. 1990) (quoting Lewin v. Schweiker, 654
23    F.2d 631, 635 (9th Cir. 1981)).
24    II. The ALJ’s Decision
25          In the present case, the ALJ found Plaintiff has not engaged in substantial gainful
26    activity since January 16, 2012 and has severe impairments, including spinal stenosis of
27    the lumbar region with radiculopathy (left leg pain), disorder of the left hand, status post-
28    surgery to the left thumb, and history of right ankle fracture and status post right ankle

                                                    4
                                                                                  16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1064 Page 5 of 9



1     surgery. AR at 23. The ALJ determined Plaintiff does not have an impairment or
2     combination of impairments that meet or are medically equal in severity to one of the listed
3     impairments in 20 CFR Part 404 Subpart P, Appendix 1. Id. at 25.
4           The ALJ found Plaintiff has a residual functional capacity
5           to lift or carry no more than 20 pounds occasionally and 10 pounds frequently; push
            or pull no more than 20 pounds occasionally and 10 pounds frequently; stand or
6
            walk for a total of 6 hours out of an 8-hour workday, with no prolonged walking
7           greater than 30 minutes at a time with the use of a cane; sit for a total of 6 hours out
            of an 8-hour workday, with the opportunity to stand and stretch, not to exceed 10%
8
            of the day; occasional handling and fingering with the left (nondominant) hand but
9           without limit to the right (dominant) hand; no climbing ladders, ropes or scaffolds;
            no exposure to work hazards (e.g. unprotected heights, operating fast or dangerous
10
            machinery or driving commercial vehicles).
11          Id. Additionally, the ALJ found Plaintiff’s statements concerning the intensity,
12    persistence and limiting effects of his symptoms not entirely credible because they were
13    “not borne out in his description of his daily activities”, the objective evidence does not
14    support the degree alleged, Plaintiff had not received the type of medical treatment one
15    would expect for a totally disabled individual, and the objective medical evidence showed
16    Plaintiff’s medications were relatively effective in controlling his symptoms. Id. at 25, 26,
17    27.
18          The ALJ gave little weight to the opinion of treating physician Dr. Cynthia
19    McKinney, some weight to the opinion of consulting physician Dr. Robert MacArthur and
20    significant weight to the opinion of the State agency medical consultant assessment dated
21    June 19, 2013. Id. at 28.
22          The ALJ determined Plaintiff was unable to perform his past relevant work but there
23    are jobs in the national economy in significant numbers that he can perform. Id. 28, 29.
24    Ultimately, the ALJ concluded Plaintiff has not been under a disability as defined by the
25    Act from June 16, 2012. Id. at 30.
26    III. Analysis
27          Plaintiff argues the ALJ erred in assessing the opinion of Plaintiff’s treating
28    physician Dr. Kinney. “[A]s a general rule, more weight should be given to the opinion of

                                                    5
                                                                                   16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1065 Page 6 of 9



1     a treating source than to the opinion of doctors who do not treat the claimant.” Benton v.
2     Barnhart, 331 F.3d 1030, 1036 (9th Cir. 2003) (quoting Lester v. Chater, 81 F.3d 821, 830
3     (9th Cir. 1995)). Where the treating doctor’s opinion is not contradicted by another doctor,
4     it may be rejected only for “clear and convincing” reasons supported by substantial
5     evidence in the record. Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). Even if the
6     treating doctor’s opinion is contradicted by another doctor, the ALJ may not reject this
7     opinion without providing “specific and legitimate reasons” supported by substantial
8     evidence in the record. Id. The ALJ can “meet this burden by setting out a detailed and
9     thorough summary of the facts and conflicting clinical evidence, stating his interpretation
10    thereof, and making findings.” Magallanes v. Secretary of Health and Human Services,
11    881 F.2d 747, 751 (9th Cir. 1989). Where the opinion of the claimant’s treating physician
12    is contradicted, and the opinion of a non-treating source is based on independent clinical
13    findings that differ from those of the treating physician, the opinion of the non-treating
14    source may itself be substantial evidence. Andrews, 53 F.3d at 1041. In addition, the ALJ
15    need not accept the opinion of any physician, including a treating physician, if that opinion
16    is brief, conclusory, and inadequately supported by clinical findings. Matney v. Sullivan,
17    981 F.2d 1016, 1019 (9th Cir. 1992).
18          Plaintiff contends the ALJ’s presents four reasons for rejecting his treating doctor’s
19    opinion: (1) the opinion is unsubstantiated by objective signs, (2) the opinion is inconsistent
20    with the course of treatment. (3) the opinion is undermined by Plaintiff’s daily activities
21    and (4) the opinion is inconsistent with the opinion of the consultative examiner Dr. Robert
22    MacArthur.
23          Plaintiff argues the ALJ’s assertion that his treating doctor’s opinion is not
24    substantiated by objective signs is false and has been rejected by the Ninth Circuit. He
25    further argues the ALJ’s determination that the opinion is inconsistent is not applicable
26    here because the records demonstrate he received numerous epidural steroid injections
27    during the period under consideration, he takes Vicodin and Morphine and, even though,
28    he was deemed not a surgical candidate, he was evaluated for surgical intervention due to

                                                     6
                                                                                    16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1066 Page 7 of 9



1     his pain. Plaintiff maintains this is not conservative treatment and contends the ALJ’s
2     rejection is premised on the ALJ’s lay opinion as to what constitutes conservative treatment
3     which is not supported by any medical opinion.
4           Plaintiff maintains Dr. McKinney limited him to sitting two hours total, twenty
5     minutes at a time, and stated that he requires the ability to shift positions every thirty
6     minutes. He maintains these limitations are consistent with his ability to ride a scooter to
7     go shopping and to the doctor’s office and his ability to help his friend as a handyman.
8           Even assuming Dr. MacArthur’s opinion constitutes substantial evidence, Plaintiff
9     argues, the ALJ’s articulated reasons fall short of specific and legitimate.        Plaintiff
10    maintains the Court should credit Dr. McKinney’s opinion as true and find Plaintiff
11    disabled.   He maintains the record is fully developed and further administrative
12    proceedings would be futile.
13          In opposition, Defendant argues the ALJ properly assessed Dr. McKinney’s opinion.
14    Specifically, Defendant argues the ALJ properly discounted the opinion because it
15    conflicted with the medical evidence, including Dr. McKinney’s own notes in which she
16    writes that Plaintiff’s symptoms were stable or controlled by medication. In addition,
17    Defendant maintains much of Dr. McKinney’s care consisted of providing Plaintiff with
18    refills of his medication.
19          Defendant also argues Plaintiff’s ability to work part-time as a handyman for his
20    friend and others conflicted with Dr. McKinney’s opinion. Additionally, Defendant
21    maintains Dr. MacArthur opined that Plaintiff was capable of performing a range of
22    medium work and Dr. N. Tsoulos, a State agency physician, reviewed Plaintiff’s records
23    and opined that he was capable of performing a range of light work. Defendant contends
24    these opinions constitute substantial evidence, and the ALJ was entitled to rely on them.
25          In reply, Plaintiff argues Defendant’s cherry picking of the record is not germane to
26    the disposition of this case.
27          In the written decision, the ALJ gave little weight to Dr. McKinney’s opinion
28    because the functional limits of the opinion were too extreme and unsubstantiated by

                                                   7
                                                                                  16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1067 Page 8 of 9



1     objective signs and symptoms from treating records and were inconsistent with the course
2     of treatment for chronic pain. The ALJ maintained that Plaintiff’s treatment, aside from
3     the surgeries to his left thumb, were conservative. The ALJ further maintained the limits
4     provided by Dr. McKinney were undermined by Plaintiff’s daily activities, and specifically
5     pointed to his ability to ride a scooter to shop and make doctor appointments as well as his
6     demonstrated reliability as a handyman. The ALJ also found the opinion was inconsistent
7     with the findings and opinions of Dr. MacArthur, who determined Plaintiff could do a
8     significant range of medium exertional work after performing an evaluation of Plaintiff.
9            As required, the ALJ provided a detailed and thorough summary of the facts and
10    evidence and an interpretation of the evidence to support the findings.                      Plaintiff
11    demonstrates the ALJ’s determination that Plaintiff’s treatment was conservative is not a
12    legitimate reason to support rejecting his treating doctor’s opinion.2 However, the ALJ’s
13    remaining reasons for rejecting the opinion are supported by evidence of record. Plaintiff
14    disagrees with the ALJ’s interpretation and findings and points to evidence he believes
15    supports his doctor’s opinion. Where, as here, the evidence is open to more than one
16    rational interpretation and the ALJ's findings are supported by substantial evidence, the
17    ALJ’s decision must be upheld. See Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
18                                    CONCLUSION AND ORDER
19    Based on the foregoing, IT IS HEREBY ORDERED:
20           1. The joint motion for a decision (Doc. No. 21) is GRANTED;
21           2. Plaintiff’s motion for summary judgment (Doc. No. 14) is DENIED;
22           3. Defendant’s cross-motion for summary judgment (Doc. No. 15) is GRANTED;
23    //
24    //
25
26
27    2
        Plaintiff cites cases in which the court finds similar treatment that he received was not properly
      described as conservative, including, Christie v. Astrue, 2011 WL 4368189, at *4 (C.D. Cal. 2011) Yang
28    v. Barnhart, 2006 WL 3694857, *4 (C.D. Cal. 2006).

                                                        8
                                                                                          16cv01574 JAH-NLS
     Case 3:16-cv-01574-JAH-AHG Document 22 Filed 11/19/20 PageID.1068 Page 9 of 9



1          4. The Clerk of Court shall enter judgment accordingly.
2     DATED:     November 19, 2020
3
                                                ____________________________________
4
                                                JOHN A. HOUSTON
5                                               United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                        16cv01574 JAH-NLS
